Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 1 of 39 PageID 36828




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


  CENTENNIAL BANK,

         Plaintiff,

  v.                                                          Case No: 8:16-cv-88-CEH-CPT

  SERVISFIRST BANK, INC., GREGORY
  W. BRYANT, GWYNN DAVEY,
  PATRICK MURRIN, and JONATHAN
  ZUNZ,

        Defendants.
  ____________________________________/



                                            ORDER

         Before the Court are: (1) Plaintiff Centennial Bank’s [Centennial] Motion for Order

  to Show Cause Why [Defendant Gywnn] Davey Should not be Found in Contempt of Court for

  Failure to Comply with the Court’s ESI Orders (Doc. 697); (2) Defendants Gwynn Davey

  and Patrick Murrin’s Motion for Clarification Regarding the Court’s Order on Centennial’s

  Motion to Compel Discovery from Murrin and Davey [as well as] for Sanctions (Doc. 699); (3)

  Centennial’s Motion for Sanctions against [Defendants] ServisFirst, Davey, and Murrin (Doc.

  711); and (4) computer forensic consultant Dwayne Denny’s Amended Motion to Allow

  Filing of Affidavit and Supporting Exhibits under Seal, or, in the Alternative, for Leave to File
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 2 of 39 PageID 36829




  with Redacted Personal Information (Doc. 712).       For the reasons discussed below,

  Centennial’s motion for an order to show cause is denied; Davey and Murrin’s motion

  for clarification is granted in part and denied in part; Centennial’s motion for sanctions

  is denied; and Denny’s amended motion to file his affidavit is granted in part and

  denied in part.

                                              I.
        The background of this case is largely recounted in a prior Order of the Court

  (Doc. 667) but bears repeating here, along with some supplementation. The facts set

  forth herein are derived, in part, from Centennial’s operative complaint. (Doc. 199).

        In 2015, Centennial acquired Bay Cities Bank (Bay Cities) and retained several

  of Bay Cities’s employees as a result of that acquisition, including Murrin (who was

  Bay Cities’s chief risk manager) and Davey (who was the market president for

  Hillsborough County). (Doc. 199). In connection with their positions, Murrin and

  Davey were subject to employment agreements, which included provisions governing

  non-competition, the maintenance of confidential information, and the non-

  solicitation of Centennial’s customers and employees. Id.

        Shortly after the acquisition of Bay Cities, Murrin and Davey, along with co-

  Defendants Gregory Bryant and Jonathan Zunz, simultaneously left Centennial and

  went to work for a competitor, ServisFirst Bank, Inc. (ServisFirst). Id. Based on

  these events, Centennial asserts forty-eight state-law causes of action in its operative




                                              2
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 3 of 39 PageID 36830




  complaint, including claims for Murrin and Davey’s alleged violations of their

  employment agreements.1 Id.

         In their answer to Centennial’s allegations, the Defendants denied any

  wrongdoing and asserted various affirmative defenses. (Docs. 261, 263–66). One of

  the Defendants, Bryant, also filed a counterclaim for defamation against Centennial

  and its Chairman and Chief Executive Officer, John Allison. (Doc. 263).

         Discovery in this action has been ongoing since 2016, except during a stay

  between November 2017 and October 2018 due to a then-pending criminal

  investigation. (Docs. 89, 316, 354). As the Court has previously observed, that

  discovery (as well as the litigation as a whole) has—to put it mildly—been both

  contentious and hard-fought on all sides. In fact, motions to compel discovery were

  filed even before the Court entered its first Case Management and Scheduling Order.

  (Docs. 87–89).

         Centennial’s primary focus during the discovery process—at least with respect

  to the individual Defendants—has been Murrin and Davey. That focus began in

  April 2016 before Murrin and Davey were even named as defendants in the action

  when Centennial filed a motion challenging their compliance with the bank’s non-

  party subpoenas. (Doc. 88).




  1
    The Court has since dismissed six of these forty-eight counts, including Count 21 (Davey’s Breach
  of the Non-Compete Provision). (Doc. 251 at 14–29). Most of the claims remain pending, however.
                                                  3
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 4 of 39 PageID 36831




         Several months later, as a result of Centennial’s allegations that Murrin deleted

  emails in 2015 (Doc. 171 at 2), Murrin and Davey engaged Adam Sharp of E-Hounds,

  Inc. (E-Hounds) to conduct searches of their electronic devices, as well as to image

  and preserve the data from those devices (Doc. 175 at 2). After Centennial objected

  to E-Hounds’ procedures (and while Murrin and Davey were still non-parties),

  Centennial, Murrin, and Davey agreed to both the appointment of a neutral forensic

  expert and a protocol for dealing with electronically stored information (ESI) in an

  effort to streamline the discovery process. (Docs. 171, 190). The Court approved

  and adopted that agreement by way of an Order entered in September 2016

  (hereinafter, ESI Protocol Order).2 (Doc. 192).

         In relevant part, the ESI Protocol Order appointed a computer forensics

  consultant, Dwayne Denny (who was and remains Centennial’s computer forensic

  expert but who was intended to be impartial for this purpose), to “produce mirror

  images of all mobile devices, computers[,] and portable or detachable hard drives in

  [Murrin and Davey’s] personal possession, custody, or control and used by [Murrin

  and Davey] since January 1, 2015, as well as [Murrin and Davey’s] respective Gmail

  and iCloud accounts.” Id. at 2–3. The Order also directed that Murrin and Davey

  make all of their computer equipment available to Denny within ten days of the Order,

  and provide Denny with access to their accounts. Id. at 3. In addition, the Order



  2
   The ESI Protocol Order applied solely to Centennial, Murrin, and Davey, and not to ServisFirst,
  Bryant, or Zunz. (Doc. 192)
                                                 4
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 5 of 39 PageID 36832




  established a procedure by which Denny was to turn over the records that were

  pertinent to Murrin and Davey’s counsel for their review. Id. at 4. Murrin and

  Davey’s counsel were then to produce a filtered set of responsive, non-privileged

  materials to Centennial, along with a privilege log. Id. at 5. Finally, of significance

  to Denny’s amended motion, the Order stated that “Denny [was] not to maintain a

  copy of any data or documents recovered from [Murrin and Davey];” was “not to

  disclose any of his findings to Centennial or any other third-party;” and was to submit

  an affidavit certifying he had complied with these requirements. Id. at 4-5.

         Independent of the ESI Protocol Order, all of the parties—including ServisFirst,

  Bryant, and Zunz—stipulated to the entry of a protective order to safeguard

  confidential information disclosed during the discovery process. (Docs. 253, 254).

  That stipulated protective order was also adopted by the Court in September 2017

  (hereinafter, Protective Order) and included an “attorneys’ eyes only” provision for

  “highly confidential” information, as well as a process for objecting to claims of

  confidentiality. (Doc. 253-1 at 2, 7; Doc. 254).

         In November 2018, after the above-referenced stay was lifted, the Court entered

  a Second Amended Case Management and Scheduling Order, which, among other

  things, set a discovery deadline of June 7, 2019. 3          (Doc. 365).     The Court also

  resolved several pending motions that had been filed prior to the implementation of



  3
   In October 2019, Centennial moved to reopen discovery to conduct additional depositions. (Doc.
  599). That request was denied. (Doc. 681).
                                                5
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 6 of 39 PageID 36833




  the stay. Notably, in one of those motions, Centennial sought partial relief from the

  ESI Protocol Order to enable it to pursue evidence of alleged spoliation by Murrin and

  Davey. (Doc. 255). The Court granted that motion in part in an Order entered in

  January 2019 (hereinafter, January 2019 Order), based upon an agreement by the

  parties that reports from the Court-appointed forensic expert (Denny), as well as

  additional files in their native format, would be produced. (Doc. 381).4 The Court,

  however, denied another motion brought by Centennial, in which Centennial

  requested that it be awarded an adverse inference jury instruction due to Murrin and

  Davey’s alleged failure to preserve evidence. (Docs. 256, 386).

         In May 2019, Centennial moved for a show cause order seeking to have the

  Court hold Murrin in contempt for failing to comply with the ESI Protocol Order.

  (Doc. 397). That motion stemmed from Centennial’s deposition of Murrin, in which

  Murrin testified that he had not construed the ESI Protocol Order to cover a family

  computer he obtained in 2016, an external hard drive he used primarily to maintain

  family photographs, and an external hard drive he employed mainly to store iTunes

  purchases. Id.; (Doc. 460 at 3). The Court denied Centennial’s motion in July 2019,

  finding that Murrin’s interpretation of the scope of the ESI Protocol Order was

  reasonable and that he had shown substantial good-faith compliance with the Order.

  (Doc. 460 at 3–4).



  4
    According to Murrin and Davey, the native format files were thereafter provided in early 2019.
  (Doc. 612 at 4).
                                                 6
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 7 of 39 PageID 36834




         In June 2019, Centennial again filed a motion to compel directed at Murrin,

  this time seeking a Court order instructing that E-Hounds’ images of Murrin’s devices

  be produced so that Centennial could show he had deleted “copious amounts of data.”

  (Doc. 402 at 6, 11). The Court denied that motion in September 2019, finding that

  Centennial had not established that the E-Hounds images would reveal any new

  information. (Doc. 539 at 3). The Court noted in this regard that, according to

  Murrin, “any deletions—which [Murrin] generally denie[d]—were done either before

  the E-Hounds imaging or after [the] imaging” performed by the Court-appointed

  forensic expert, Denny. Id. (citing Doc. 402 at 74–75, 81–82, 118).5

         In late 2019, Centennial again sought the imposition of spoliation sanctions

  against both Murrin and Davey (Doc. 490), as well as the production of documents

  and sanctions against Bryant, Murrin, and Davey (Docs. 532, 600). In connection

  with the latter motion against Murrin and Davey, Centennial submitted a supporting

  declaration from Denny. (Doc. 629). Following a hearing on the matter, the Court

  entered an Order in March 2020 (hereinafter, March 2020 Order), denying without

  prejudice Centennial’s request for spoliation sanctions but granting in part

  Centennial’s motion to compel discovery from Bryant, Murrin, and Davey. (Doc.

  667). Of significance to the instant motions, the Court stated in its March 2020 Order

  that, within ten (10) days thereof:



  5
   That Order was issued by the Magistrate Judge assigned to the case at the time and was upheld on
  appeal by the presiding District Judge. (Docs. 563, 662).
                                                 7
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 8 of 39 PageID 36835




         a. Murrin shall provide Denny access to the iCloud account associated
            with the email address pmurrin1@tampabay.rr.com and any other
            undisclosed backup account that Murrin used in connection with his
            mobile Apple devices and his MacBook Pro, including, but not
            limited to, the iPhone with the IMEI number 353256070407979 (i.e.,
            the 7979 iPhone);

         b. Davey shall provide Denny with access to the iCloud account
            associated with the email address gwynndavey@gmail.com and any
            other undisclosed backup account that Davey used in connection with
            her Apple mobile devices; [and]

         c. Murrin and Davey shall direct their consultant, Adam Sharp, and/or
            his firm, E-Hounds, to produce following counsel’s review for
            privilege or other protections: (i) Sharp’s chain of custody forms for
            all evidence provided to Sharp, including a description and the
            evidence number Sharp assigned to each device and account, (ii) a log
            of the dates of Sharp’s data preservation and forensic imaging for each
            device and account, as well as the method used, (iii) a log of the
            universally unique identifier for any backups and associated devices,
            and (vi) the plist logs for all Apple mobile devices Sharp obtained from
            Murrin and Davey.

  Id. at 20-21 (footnote omitted).

         Following the entry of the March 2020 Order, attorney Jonathan Stidham

  appeared as counsel for Denny (Doc. 693), 6 and Murrin and Davey submitted

  affidavits to the Court regarding their efforts to comply with the March 2020 Order

  (Docs. 694, 696). Contemporaneously with those filings, Denny sought leave to

  submit an affidavit under seal.       (Doc. 695).     In support of that request, Denny



  6
    According to Murrin and Davey, Stidham advised them shortly after making his appearance that
  they should no longer communicate directly with Denny. (Doc. 700 at 5).
                                                8
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 9 of 39 PageID 36836




  asserted that “he [was] legally obligated to disclose [certain] information to the Court,”

  which—he averred—was “necessary to th[e] Court’s resolution of pending matters,”

  but which he claimed he could not detail to the Court without risking violating both

  his confidentiality agreement with the parties and the Court’s ESI Protocol Order. Id.

  at 2. The Court denied Denny’s request without prejudice, stating:

        Denny’s motion leaves a number of important questions unanswered,
        starting with the purpose of his affidavit. As a Court-appointed expert,
        Denny is not a party in this case and instead is supposed to be neutral
        participant. Although he now asserts he is compelled by law to make
        various disclosures to the Court that he claims are relevant to matters
        before it, he does not identify those pending matters. Nor does he
        articulate the basis for his opinion that he is legally required to bring such
        information to the Court’s attention. Denny also does not address
        whether he seeks to submit his affidavit ex parte, a request which might
        implicate additional concerns for the Court.

        In light of the above, the Court directs Denny to file an amended motion
        to seal that—without violating his confidentiality agreement with the
        parties or the Court’s ESI Protocol Order—provides greater details as to
        the purpose of his affidavit, the nature of the legal obligations he believes
        mandate him to submit the affidavit to the Court, and whether he seeks
        to file his affidavit ex parte.

  (Doc. 703 at 4) (internal citations omitted).

        The motions currently pending before the Court were filed in the midst of, and

  subsequent to, the above submissions.       In the first of these motions, Centennial

  requests a show cause order as to why Davey should not be held in contempt for her

  alleged failure to comply with the ESI Protocol Order, the January 2019 Order, and

  the March 2020 Order. (Doc. 697). Davey opposes Centennial’s motion (Doc. 704)
                                              9
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 10 of 39 PageID 36837




  and, along with Murrin, moves for clarification of the Court’s March 2020 Order (Doc.

  699). Both Centennial and Denny respond in opposition to Davey and Murrin’s

  clarification motion. (Docs. 705, 706). The Court heard oral argument on these

  matters following its review of the parties’ submissions. (Doc. 722).

        In addition to these requests for relief, Centennial moves for sanctions against

  Murrin, Davey, and ServisFirst, claiming that these Defendants have engaged in a

  pattern of spoliation, willful disobedience of Court orders, and contumacious abuse of

  the judicial process that warrants the entry of a default judgment against them and the

  imposition of an award of attorneys’ fees and costs. (Doc. 711). ServisFirst, Murrin,

  and Davey oppose Centennial’s sanctions motion. (Docs. 728, 729).

        And, finally, in response to the Court’s above ruling denying without prejudice

  Denny’s request for leave to file his affidavit under seal, Denny has filed an amended

  motion for leave to submit his affidavit, which is supported by Centennial and opposed

  by Murrin and Davey. (Docs. 712, 720, 721). Pursuant to a subsequent Court Order

  (Doc. 724), Denny has since tendered his affidavit to the Court for its in camera review.

  According to the submissions of Centennial, Murrin, and Davey, it appears that at

  least an unexecuted draft of Denny’s affidavit has also been provided to both Murrin

  and Davey, but not Centennial. (Doc. 720 at 9; Doc. 721 at 4). The Court has

  completed its review of Denny’s affidavit, and the pending motions are therefore now

  ripe for adjudication.



                                             10
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 11 of 39 PageID 36838




                                                   II.

                                                   A.

         The Court begins it analysis with Centennial’s motion for a show cause order

  as to why Davey should not be held in contempt (Doc. 697), as well as Murrin and

  Davey’s motion for clarification (Doc. 699), both of which the Court finds appropriate

  to address together.7 As reflected in these filings, the parties’ dispute centers around

  the applicability and scope of the ESI Protocol Order (Doc. 192), the January 2019

  Order (Doc. 381), and the March 2020 Order (Doc. 667).                       From Centennial’s

  perspective, information has come to light in the wake of the March 2020 Order that

  reveals Davey has (a) failed to turn over a previously undisclosed (and now

  unavailable) iPhone 6; (b) mispresented for several years that she did not use an iCloud

  account; (c) unilaterally limited the scope of her data production to materials from

  2015 and 2016; and (d) unilaterally withheld certain forensic ESI reports that the

  parties agreed would be produced years ago via the January 2019 Order.8 (Doc. 697).

  From Davey’s perspective, Centennial is again—without adequately conferring with

  Davey’s counsel—(a) overreaching; (b) engaging in unduly aggressive litigation

  tactics; (c) making inaccurate assumptions about Davey’s production; (d) using the



  7
    The Court is not persuaded by Centennial’s contention that Murrin and Davey’s motion is untimely
  or otherwise beyond the Court’s purview at this juncture. (Doc. 705 at 7–8).
  8
    Although Centennial argues that Davey’s “undisclosed iPhone 6” has not been produced for imaging
  or analysis (Doc. 697 at 6), it does not appear that Centennial relies on that argument as a specific
  basis for relief. Even were that not the case, it does not appear that Centennial has conferred with
  Davey on the matter. (Doc. 704 at 10, n.5). As a result, the Court does not address this issue here.
                                                   11
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 12 of 39 PageID 36839




  fact that Denny exceeded his authority by conducting an unnecessary, unwarranted

  Apple Privacy Download as fodder to complain Davey is somehow obfuscating ESI;

  and (e) attempting to define Davey’s actions as contemptable despite knowing that

  Davey intended to seek clarification from the Court as to her production obligations.

  (Doc. 704). Given the ambiguity Davey submits surround these issues, she claims

  contempt is not an appropriate sanction. Id.

        To Davey’s point, four days after Centennial moved for its show cause order as

  to why Davey should not be held in contempt, Davey—along with Murrin—sought

  the requested clarification of the Court’s March 2020 Order. (Doc. 699). With

  respect to their clarification motion, Murrin and Davey seek the Court’s guidance

  regarding (a) the relevant timeframe for responsive documents; (b) the production of

  plist logs; (c) the disclosure of Davey’s Apple Privacy Download; and (d) the

  application of the January 2019 Order to Davey’s iCloud data. Id.

        To resolve the parties’ dispute, the Court looks to Rule 37(b) of the Federal

  Rules of Civil Procedure. That rule “authorizes a panoply of sanctions for a party’s

  failure to comply with a discovery order,” Wyndham Vacation Ownership, Inc., v. Clapp

  Bus. Law, LLC, 2020 WL 3266059, at *2 (M.D. Fla. Apr. 2, 2020) (internal quotation

  marks and citation omitted), including—of relevance here—“treating [the violation]

  as contempt of court,” Fed. R. Civ. P. 37(b)(2)(A)(vii).

        Civil contempt, however, “is a severe remedy,” and the burden on a litigant

  requesting such relief is therefore “a high one.” In re Roth, 935 F.3d 1270, 1277 (11th

                                            12
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 13 of 39 PageID 36840




  Cir. 2019) (quoting Taggart v. Lorenzen, 587 U.S. ___, 139 S. Ct. 1795, 1802 (2019)).

  In particular, a party seeking civil contempt for noncompliance with a court order must

  demonstrate by clear and convincing evidence that: “(1) the allegedly violated order

  was valid and lawful; (2) the order was clear and unambiguous; and (3) the alleged

  violator had the ability to comply with the order.” Ga. Power Co. v. N.L.R.B., 484 F.3d

  1288, 1291 (11th Cir. 2007) (citation and emphasis omitted); see also F.T.C. v. Leshin,

  618 F.3d 1221, 1232 (11th Cir. 2010) (citation omitted).

        “Instead of or in addition to” contempt (or certain other sanctions available

  under Rule 37), the Court must order a party who has failed to obey a discovery order

  “to pay the reasonable expenses, including attorney’s fees, caused by the failure, unless

  the failure was substantially justified or other circumstances make an award of

  expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

        In the end, the Court has substantial discretion in deciding whether and how to

  impose sanctions under Rule 37. Chudasama v. Mazda Motor Corp., 123 F.3d 1353,

  1366 (11th Cir. 1997). That discretion, however, is not unbridled, as the magnitude

  of the sanctions must always be “reasonable in light of the circumstances.” Carlucci

  v. Piper Aircraft Corp., Inc., 775 F.2d 1440, 1453 (11th Cir. 1985) (noting that the

  permissible purposes for sanctions are to compel discovery, deter misconduct, punish

  the guilty party, or compensate the court or the parties for the added expense caused

  by the abusive conduct) (citations omitted).



                                             13
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 14 of 39 PageID 36841




         Upon careful consideration of the matter, the Court finds Centennial’s request

  to initiate contempt proceedings to be without merit. As even a casual observer to

  these proceedings is aware, discovery in this action has been rife with disagreements

  as to the relevance, preservation, and production of ESI, as well as accusations of

  intentional obfuscation and/or destruction of evidence. The instant dispute again

  seems to stem from the parties’ inability to see the forest for the trees and to come

  together in a rational, pragmatic approach to address the merits of their ongoing feud.

         On this front, the efforts by counsel to resolve this dispute appear to have taken

  place mainly by way of an email exchange. Such an exchange between the parties

  under the circumstances present here does not comply with either the letter or the spirit

  of Local Rule 3.01(g), particularly given the complexity of the issues involved. At the

  time Centennial filed its motion for a show cause order, Local Rule 3.01(g) provided,

  in pertinent part:

         Before filing any motion in a civil case . . . the moving party shall confer
         with counsel for the opposing party in a good faith effort to resolve the
         issues raised by the motion, and shall file with the motion a statement (1)
         certifying that the mov[ant] has conferred with opposing counsel and (2)
         stating whether counsel agree on the resolution of the motion. . . .

  M.D. Fla. R. 3.01(g).9

         Local Rule 3.01(g) has long been construed to impose upon counsel the




  9
    Local Rule 3.01(g) has been amended effective February 1, 2021 but contains essentially the same
  language as the prior version.
                                                  14
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 15 of 39 PageID 36842




  obligation to actually speak to one another before filing a motion. See, e.g., Knights

  Armament Co. v. Optical Sys. Tech. Inc., 254 F.R.D. 463, 466 (M.D. Fla. 2008); N.H.

  Indem. Co. Inc. v. Reid, 2006 WL 1760624, at *2 (M.D. Fla. June 23, 2006) (“The

  purpose of Local Rule 3.01(g) ‘is to require the parties to communicate and resolve

  certain types of disputes without court intervention.’ The term ‘communicate’ has

  been further clarified to mean, ‘to speak to each other in person or by telephone, in a

  good faith attempt to resolve disputed issues.’”) (internal citations omitted).10 Indeed,

  the undersigned states in his “Preferences” section on the Court’s website that “[t]he

  term ‘confer’ in Local Rule 3.01(g) requires a substantive conversation in a good-faith

  effort to resolve the motion without court action.”11

         Had Centennial and Davey followed this directive, they might have been able

  to settle their differences without judicial intervention. Instead, it strikes the Court

  that Centennial filed its motion for a show cause order without engaging in a

  sufficiently robust conferral process in an effort to gain a tactical advantage by “beating

  Davey to the punch” before she could file her clarification motion.                  Denial of

  Centennial’s motion is justified on this basis alone.

         Regardless of this deficiency, once again it seems evident that there is blame to

  be cast on both sides. As a result, the Court must intervene to address and clarify




  10
     There are, of course, some instances where exchanges of emails or written correspondence can
  effectively accomplish the goals of Local Rule 3.01(g). This is obviously not one of those cases.
  11
     Available at http://www.flmd.uscourts.gov/judges/christopher-tuite.
                                                 15
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 16 of 39 PageID 36843




  some outstanding matters raised by the parties.

         1.     Temporal Scope of Production

         One of the issues on which Davey seeks the Court’s input is the temporal scope

  of the production required by the March 2020 Order as it pertains to her iCloud data.

  (Doc. 699 at 9–12). Neither that Order nor any of the Court’s prior ESI Orders

  directed at Murrin and Davey specified a time period or a cutoff date for relevant

  discovery. Nonetheless, the generally pertinent time frame for this case does appear

  to end on December 31, 2016—the date on which the non-compete agreements

  (including those executed by Murrin and Davey) terminated. (Doc. 395 at 3–5).12

  Davey now contends that she should only have to produce communications stored via

  her iCloud account up to December 31, 2016. Centennial disagrees, arguing that the

  December 31, 2016, date eroded when the alleged evidence of spoliation surfaced, and

  that it is thus entitled to wholesale discovery up to the present day. Neither party is

  correct.

         Starting with Centennial, simply because it suspects that ESI from 2017 forward

  may reveal spoliation does not mean—at least on the evidence presented—that the

  entirety of Davey’s iCloud data is automatically open to discovery without limits. By

  way of its March 2020 Order, the Court did not provide, nor did it intend to create, an




  12
    In their motion for clarification (Doc. 699 at 10-11), Murrin and Davey cite the Court’s May 9,
  2019, Order (Doc. 395), as evidence that the Court has imposed a categorical hard deadline of
  December 31, 2016, for all discovery. The Court does not read its May 9, 2019, Order so broadly.
                                                 16
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 17 of 39 PageID 36844




  entryway for Centennial to access all of Davey’s ESI well outside the realm of what is

  relevant to the parties’ claims and defenses and proportional to the needs of this action.

  See Fed. R. Civ. P. 26(b)(1).

        Nonetheless, as discussed at the oral argument on this matter and as Davey

  acknowledged, although her non-compete agreement expired at the end of 2016,

  documents post-dating December 31, 2016, could be relevant to the parties’ claims and

  defenses, as well as to Centennial’s allegations of spoliation. On the record before it,

  however, the Court is not privy to all of the discovery requests that Centennial has

  served on Davey specifically seeking such discovery. As such, to the extent that (a)

  Davey is in the possession of ESI (or other items or information) accessible through

  her iCloud account that post-date December 31, 2016; (b) such items and information

  are responsive to a discovery request that has already been propounded by Centennial;

  and (c) such items or information are relevant to the parties’ claims and defenses

  and/or the issue of spoliation relative to devices or accounts belonging to Davey in

  existence in 2016 but which Davey failed to timely disclose, Davey shall produce such

  responsive items and information within twenty-one days of the date of this Order.

        2.     Applicability of the Court’s Prior ESI Orders

        By way of her motion for clarification, Davey also seeks the Court’s guidance

  on whether the January 2019 Order applies to the production of her iCloud data

  required by the March 2020 Order. (Doc. 699 at 15–16). Davey, of course, contends

  that it does not. Id.

                                              17
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 18 of 39 PageID 36845




        In response, the Court clarifies that it did not intend its March 2020 Order to

  abrogate the procedures or applicability of its prior ESI Orders, including the January

  2019 Order. The Court understands, however, that the January 2019 Order was

  entered in a specific context that may not be appropriate with respect to Davey’s

  iCloud data. At the hearing on her motion, for example, Davey’s counsel represented

  that he did not receive raw data or forensic images in connection with the iCloud data,

  as was contemplated by the January 2019 Order.            Thus, it appears that certain

  procedures set forth in the January 2019 Order may not apply to the iCloud data.

  However, to the extent that the parties are able to comply with such an agreed-upon

  procedure, the Court expects them to do so.

        3.     Plist logs

        In addition to the above matters, there is a question among the parties, as

  reflected in Murrin and Davey’s motion for clarification, regarding plist logs and/or

  plist files that have been produced to date. Murrin and Davey assert that all plist logs

  have been disclosed (Doc. 699 at 13), while Centennial claims that Murrin and Davey

  have wrongfully withheld plist files (Doc. 705 at 13–16). According to Murrin and

  Davey, plist logs “typically include the info.plist, manifest.plist, and status.plist” and

  “provide the information necessary to conduct a forensic analysis of the Apple

  devices.” (Doc. 699 at 13). On the other hand, they aver that plist files are used to

  store configuration data for every app and plug-in device. Id. Notwithstanding their

  differences on this matter, the parties agree that “produc[ing] every plist file on the

                                             18
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 19 of 39 PageID 36846




  Apple device[s at issue] would result in hundreds of files about apps on the devices.”

  (Doc. 699 at 13); see also (Doc. 705 at 14).

         In its March 2020 Order, the Court directed that Murrin and Davey instruct

  “Adam Sharp, and/or his firm, E-Hounds, to produce . . . the plist logs for all Apple

  mobile devices Sharp obtained from Murrin and Davey.” (Doc. 667 at 21) (emphasis

  added). Although not an exact recitation of the language Centennial employed in its

  motion to compel that led to the March 2020 Order, this verbiage was intended to

  encompass the information Centennial requested—namely, “the logs for all Apple

  mobile devices, including but not limited to info.plist, manifest.plist, status.plist, and

  manifest.mbdb reports.” (Doc. 600 at 2). At no point did Centennial seek, nor did

  the Court direct, the production of all plist files.

         4.     Forensic Reports

         Centennial’s motion for a show cause order encompasses a dispute over the

  status of Davey’s production of the forensic reports mandated by the March 2020

  Order (Doc. 697 at 10–15), although the parameters of this quarrel—including the

  reports Denny has provided to Davey in the first instance—are difficult to decipher.

  After reviewing the parties’ submissions, it is evident to the Court that the parties have

  not adequately consulted on this matter, as Davey’s response indicates that Denny did

  not provide Davey with many of the reports Centennial claims are missing from

  Davey’s production. (Doc. 704 at 12–15). As such, the Court declines to wade into



                                                 19
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 20 of 39 PageID 36847




  this particular minefield before the parties have exhausted their efforts to identify the

  universe of forensic reports that even exist at this stage.

         5.     Apple Privacy Download

         Finally, the parties’ competing motions reflect a controversy over whether

  Denny exceeded his authority by conducting an Apple Privacy Download of Davey’s

  iCloud account. (Doc. 699 at 14–15; Doc. 704 at 5–6). This issue requires little

  discussion.   While it is true that the Court did not explicitly authorize such a

  procedure, the Court is not in a position to opine whether performing an Apple Privacy

  Download is standard practice for forensic computer experts, as Denny maintains

  (Doc. 706 at 5), or if it is an overreach by Denny, as Davey asserts (Doc. 699 at 14–

  15; Doc. 704 at 14–15). Nor need the Court weigh in on this debate. Quite simply,

  to the extent that the Apple Privacy Download contains information responsive to a

  pending discovery request that is relevant to the parties’ claims and defenses and

  proportional to the needs of the case, Davey is obligated to disclose that information.

                                              B.

         Akin to the above motions, Centennial’s motion for sanctions directed at

  Murrin, Davey, and ServisFirst pertains to the alleged spoliation of ESI and the

  Defendants’ compliance with the Court’s prior discovery orders.             (Doc. 711).

  Invoking Rules 37(b) and 37(e), as well as the Court’s inherent authority, Centennial

  seeks the entry of a default judgment against Murrin, Davey, and ServisFirst, along

  with a blanket payment of Centennial’s attorneys’ fees. Id. This request fails.

                                              20
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 21 of 39 PageID 36848




          “Spoliation is the destruction or significant alteration of evidence, or the failure

  to preserve property for another’s use as evidence in pending or reasonably foreseeable

  litigation.” Graff v. Baja Marine Corp., 310 F. App’x 298, 301 (11th Cir. 2009) (quoting

  West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999)). “A district court

  possesses broad discretion in deciding whether to impose sanctions for the spoliation

  of evidence.” Romero v. Regions Fin. Corp./Regions Bank, 2019 WL 2866498, at *3

  (S.D. Fla. July 3, 2019) (citing Flury v. Daimler Chrysler Corp., 427 F.3d 939, 944 (11th

  Cir. 2005)).

          When considering a spoliation claim involving ESI, the courts look to Rule

  37(e), as amended in 2015. Case law from the Eleventh Circuit on the application of

  this new provision is still relatively scant.13 In explaining the reason for the 2015

  amendment, however, the accompanying advisory committee notes provide helpful

  guidance:

          [The prior version of the Rule] has not adequately addressed the serious
          problems resulting from the continued exponential growth in the volume


  13
    Prior to the amendment of Rule 37(e), the Eleventh Circuit applied the following four-factor test to
  determine whether spoliation sanctions were warranted: “(1) whether the party seeking sanctions was
  prejudiced as a result of the destruction of evidence and whether any prejudice could be cured, (2) the
  practical importance of the evidence, (3) whether the spoliating party acted in bad faith, and (4) the
  potential for abuse if sanctions are not imposed.” ML Healthcare Servs., LLC v. Publix Super Mkts., Inc.,
  881 F.3d 1293, 1307 (11th Cir. 2018) (citing Flury, 427 F.3d at 944–45). The Eleventh Circuit
  acknowledged in ML Healthcare, however, that it had not had the opportunity as of the date of that
  decision to decide whether the multi-factor test set forth in Flury applied when a party seeks sanctions
  based on the spoliation of ESI under the amended version of Rule 37. ML Healthcare, 881 F.3d at
  1307. That said, the Eleventh Circuit continues to apply the Flury four-factor test in assessing whether
  to impose sanctions under Rule 37 outside the ESI context. Tesoriero v. Carnival Corp., 965 F.3d 1170,
  1184 (11th Cir. 2020).
                                                     21
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 22 of 39 PageID 36849




        of [ESI]. Federal circuits have established significantly different
        standards for imposing sanctions or curative measures on parties who fail
        to preserve [ESI]. These developments have caused litigants to expend
        excessive effort and money on preservation in order to avoid the risk of
        severe sanctions if a court finds they did not do enough.

  Fed. R. Civ. P. 37(e), advisory committee notes to 2015 amendment.

        In light of these concerns, Rule 37(e) “authorizes and specifies measures a court

  may employ if information that should have been preserved is lost, and specifies the

  findings necessary to justify these measures.       It therefore forecloses reliance on

  inherent authority or state law to determine when certain measures should be used.”

  Id. As a result, “many courts have held that Rule 37(e) . . . provide[s] the exclusive

  mechanism by which [the court] must analyze spoliation allegations involving ESI.”

  Romero, 2019 WL 2866498, at *4 (collecting cases).

        Rule 37(e) itself states:

        If [ESI] that should have been preserved in the anticipation or conduct of
        litigation is lost because a party failed to take reasonable steps to preserve
        it, and it cannot be restored or replaced through additional discovery, the
        court:
                (1) upon finding prejudice to another party from loss of the
                information, may order measures no greater than necessary to cure
                the prejudice; or
                (2) only upon finding that the party acted with the intent to deprive
                another party of the information’s use in the litigation may: (A)
                presume that the lost information was unfavorable to the party; (B)
                instruct the jury that it may or must presume the information was
                unfavorable to the party; or (C) dismiss the action or enter a default
                judgment.

  Fed. R. Civ. P. 37(e).
                                             22
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 23 of 39 PageID 36850




         Thus, four threshold elements must be present for Rule 37(e) to apply: (1) there

  was a duty to preserve ESI; (2) ESI was lost or destroyed; (3) the ESI was lost as a

  result of the party’s failure to take reasonable steps to preserve it; and (4) the ESI cannot

  be restored or recovered through additional discovery.                See id.; Akkasha v.

  Bloomingdales, Inc., 2019 WL 11215918, at *4 (S.D. Fla. Oct. 18, 2019); Sosa v. Carnival

  Corp., 2018 WL 6335178, at *10 (S.D. Fla. Dec. 4, 2018) (citation omitted). If all of

  these elements are not met, “a motion for spoliation sanctions or curative measures

  must be denied.” Sosa, 2018 WL 6335178, at *10 (quotation and citation omitted).

         Even if these elements are satisfied, a court may only award sanctions under

  subsection (e)(1) if it finds “prejudice” to another party, or under subsection (e)(2) if it

  finds that the party acted with the “intent to deprive” the opposing party of the ESI.

  Fed. R. Civ. P. 37(e); Title Cap. Mgmt., LLC v. Progress Resid., LLC, 2017 WL 5953428,

  at *3 (S.D. Fla. Sept. 29, 2017) (citation omitted).

         At this stage, the threshold requirements to trigger a finding of spoliation have

  not been met. As an initial matter, the Court does not accept Centennial’s rather

  conclusory contention that Murrin, Davey, and ServisFirst had a duty to preserve as

  of an unspecified date in 2015 because they “knew this litigation would ensue” by then

  and because Murrin and Davey had explored an employment opportunity at an

  unrelated bank during the summer of 2015. (Doc. 711 at 4–5). Such allegations are

  not sufficiently specific, and the time frame Centennial proposes is too indefinite. See,

  e.g., In re Abilify (Aripiprazole) Prods. Liab. Litig., 2018 WL 4856767, at *3 (N.D. Fla.

                                               23
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 24 of 39 PageID 36851




  Oct. 5, 2018) (describing the reasonable foreseeability standard and duty to “pinpoint[]

  the trigger date when the duty to preserve arises” as “highly case specific and fact

  dependent”).

         Irrespective of this deficiency, the Court is not persuaded based on the record

  before it that relevant ESI was actually lost, destroyed, or unrecoverable, as Rule 37(e)

  mandates before a finding of spoliation can be made. Indeed, Centennial’s argument

  on this issue is based largely, if not entirely, on supposition. As examples of lost ESI,

  Centennial points to (1) Murrin and Davey’s purported “wiping” of their iPhones on

  December 31, 2015; (2) evidence that Murrin and Davey allegedly continued to

  destroy ESI after the Court ordered them to produce data; (3) its dispute with Davey

  regarding the disclosure of her iCloud account; (4) the existence of Davey’s iPhone 6,

  which she possessed during 2016 but then traded in; (5) Davey’s purported possession

  of a second, undisclosed iPad; (6) confusion surrounding the existence of Murrin’s

  “roadrunner” iCloud account; (7) production of Murrin and Davey’s plist files; (8)

  Sharp’s collection of ESI using the software program, Aid4Mail;14 and (9) Sharp/E-

  Hounds’ lack of “chain of custody” forms and allegedly unreliable logs of data

  preservation and forensic imaging. (Doc. 711 at 11).

         Despite listing these general categories, however, Centennial does not show

  what ESI, if any, has actually been lost and cannot be recovered from other sources.



  14
     According to Aid4Email’s website, this program provides a variety of services, including email
  forensics and migration. See Aid4Mail, https://www.aid4mail.com/ (last visited Feb. 18, 2021).
                                                 24
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 25 of 39 PageID 36852




  Instead, Centennial merely argues that “[o]nly the Defendants know what they have

  failed to preserve and, because they have repeatedly refused to comply with the Court’s

  discovery orders, the ESI should be presumed lost.” Id. at 12. These averments

  provide an inadequate basis upon which to impose the severe sanctions Centennial

  seeks.

           The same can be said of Centennial’s other contentions relating to purportedly

  lost ESI. For example, although Centennial contends that both Murrin and Davey

  “wiped” their iPhones on December 31, 2015, it appears this claim is predicated solely

  on Denny’s assertion that Davey restored her iPhone from an iCloud backup. (Doc.

  710 at 11). As Murrin points out, Denny does not allege that Murrin “wiped” or

  restored his iPhone on that date. (Doc. 729 at 6–7). And, as for Davey, she disputes

  Denny’s contention that she “wiped” or restored her iPhone, arguing that such a claim

  lacks evidentiary support.      Id.   Putting aside these infirmities, even accepting

  Denny’s statement as true, Centennial does not demonstrate that Davey’s restoration

  of her iPhone caused the deletion of relevant ESI that could not have been obtained

  from other sources. Id. at 7.

           Centennial’s assertion that Murrin and Davey deleted relevant ESI after the

  Court ordered them to produce it is likewise insufficiently supported. As a threshold

  matter, while it appears Centennial relies on Denny’s supplemental affidavit to bolster

  its argument, it does not include pin cites to that affidavit (which totals forty pages and

  includes thousands of pages of exhibits) to buttress its assertions. It is not the role of

                                              25
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 26 of 39 PageID 36853




  the Court to blindly comb through such an extensive submission in an effort to

  ascertain if it contains information that justifies Centennial’s claims.

        Notwithstanding this defect, the Court has nonetheless conducted a careful

  review of Denny’s supplemental affidavit. Even having done so, however, it cannot

  discern whether the allegedly deleted data was relevant to this case and/or could not

  have been secured from another source.

        Similarly, Centennial raises a concern that Davey did not promptly disclose her

  iPhone 6, but it does not explain what data potentially existed on that device that could

  not have been recovered from Davey’s emails, her iPhone 5, or other sources.

  Moreover, Davey submitted evidence contradicting Denny’s theory that Davey could

  have used two phones simultaneously, such that her iPhone 6 would contain

  information that was not on her iPhone 5. (Doc. 729-1 at 4–5). Lastly, in contrast

  to Denny’s assertion, Davey emphatically disputes that she used a second iPad in 2016

  to access her Gmail account. (Id. at 11–12; 729-1 at 3–4).

        Because Centennial’s contention that Murrin, Davey, and ServisFirst lost or

  destroyed relevant ESI does not meet Rule 37(e)’s threshold requirements, the issue of

  whether Centennial has been prejudiced under subsection (e)(1) of Rule 37 need not

  be addressed. Title Cap., 2017 WL 5953428, at *5 (citing Keim v. ADF Midatlantic,

  LLC, 2016 WL 7048835, at *3 (S.D. Fla. Dec. 5, 2016); Living Color Enter., Inc. v. New

  Era Aquaculture, 2016 WL 1105297, at *5 (S.D. Fla. May 22, 2016)). Even if the Court

  were required to resolve that issue, it is not convinced that Centennial has suffered the

                                             26
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 27 of 39 PageID 36854




  type of harm urged by counsel assuming, for the moment, that relevant ESI has

  actually been lost and is not recoverable from other sources. Simply put, Centennial’s

  arguments on this matter are again too speculative and fail to adequately identify any

  undisclosed information that would materially further its defense.

         Centennial’s request for the harsher measures afforded under Rule 37(e)(2) is

  similarly deficient. As noted above, even if no prejudice is found under subsection

  (e)(1), subsection (e)(2) allows for more severe sanctions, including default judgment,

  only upon a finding that the party acted with an “intent to deprive.” Fed. R. Civ. P.

  37(e)(2).   At least one court within this Circuit has found the intent to deprive

  standard analogous to the test for a finding of bad faith. Living Color, 2016 WL

  1105297, at *6 n.6 (citing Managed Care Sols., Inc. v. Essent Healthcare, Inc., 736 F. Supp.

  2d 1317, 1323 (S.D. Fla. 2010)).15 While the Eleventh Circuit does not require a

  showing of malice in order to find bad faith, it has determined that “mere negligence

  in losing or destroying records is not sufficient to draw an adverse inference.” Mann

  v. Taser Int’l, Inc., 588 F.3d 1291, 1310 (11th Cir. 2009) (citing Bashir v. Amtrak, 119




  15
    In Managed Care, the court held that following constitutes circumstantial evidence of bad faith:
          (1) evidence once existed that could fairly be supposed to have been material to the
          proof or defense of a claim at issue in the case; (2) the spoliating party engaged in an
          affirmative act causing the evidence to be lost; (3) the spoliating party did so while it
          knew or should have known of its duty to preserve the evidence; and (4) the affirmative
          act causing the loss cannot be credibly explained as not involving bad faith by the
          reason proffered by the spoliator.
  736 F. Supp. 2d at 1323 (citing Walter v. Carnival Corp., 2010 WL 2927962 at *2 (S.D. Fla. July 23,
  2010)).
                                                  27
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 28 of 39 PageID 36855




  F.3d 929, 931 (11th Cir. 1997)); see also Fed. R. Civ. P. 37(e), advisory committee notes

  to 2015 amendment (explicitly “reject[ing] cases . . . that authorize the giving of

  adverse-inference instructions on a finding of negligence or gross negligence”); Romero,

  2019 WL 2866498, at *9 (noting that Rule 37(e) “specifically rejects cases that

  previously authorized sanctions based on a finding of negligence or gross negligence”).

  And, “[b]ecause dismissal is the most severe sanction available,” the Eleventh Circuit

  has instructed that “it ‘should only be exercised where there is a showing of bad faith

  and where lesser sanctions will not suffice.’” Oil Equip. Co. Inc. v. Modern Welding Co.

  Inc., 661 F. App’x 646, 653 (11th Cir. 2016) (per curiam) (quoting Flury, 427 F.3d at

  944).

          In an attempt to show bad faith here, Centennial questions Sharp’s use of the

  Aid4Mail software program to collect data from Murrin and Davey’s devices; Murrin

  and Davey’s production of the plist logs; and Murrin’s alleged failure to disclose his

  “roadrunner” iCloud account. (Doc. 711 at 12–26). These claims do not survive

  scrutiny.

          Centennial’s complaint regarding Aid4Mail relates to the March 2020 Order’s

  requirement that Murrin and Davey instruct Sharp to produce his “chain of custody

  forms for all evidence provided to” him, as well as “a log of the dates of [his] data

  preservation and forensic imaging for each device and account, as well as the method

  used.” (Doc. 667 at 21). According to Centennial, the logs provided by Sharp are

  unclear as to whether he utilized Aid4Mail or a program called Google Takeout.

                                             28
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 29 of 39 PageID 36856




  (Doc. 711 at 15–18). Centennial suspects that Sharp used Aid4Mail to “identify

  [Murrin and Davey’s Gmail emails] or [to] migrate them, thereby allowing Murrin

  and Davey to maintain a full set of their emails while producing only selected emails

  for the subsequent Google Takeouts.” Id. at 18.

         The Court cannot determine on this record that Sharp’s purported use of both

  Aid4Mail and Google Takeout was improper.                 Even putting aside that issue,

  Centennial does not explain beyond pure conjecture why this should lead to a finding

  of bad faith against the Defendants.

         Centennial’s claim that Murrin and Davey did not comply with the Court’s

  Order requiring the production of the plist logs fares no better. (Doc. 711 at 18–20).

  This argument appears to encompass the parties’ dispute regarding the production of

  plist logs versus plist files. The Court resolved this objection above and concludes it

  is not a basis for a finding of bad faith.

         The Court is likewise unpersuaded by Centennial’s argument that Murrin’s

  alleged nondisclosure of his “roadrunner” iCloud account constitutes bad faith.

  (Doc. 711 at 20). This contention relates to the confusion regarding whether Murrin

  used his “roadrunner” email address to create a separate iCloud account.                     16



  Centennial theorizes that Murrin used a “concealed” iCloud account associated with

  his “roadrunner” email address to back up his data, but that he has now deleted that



  16
    In its March 2020 Order, the Court required Murrin to provide Denny with access to the iCloud
  account associated with the “roadrunner” email address. (Doc. 667 at 20).
                                                29
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 30 of 39 PageID 36857




  account. (Doc. 711 at 20–22, n.46). Murrin responds that he simply changed the

  email account he used to access iCloud from his “roadrunner” email address to his

  Gmail address. (Doc. 729 at 12–13).

          The Court finds that Murrin has offered a reasonable explanation for his

  position, along with sufficient evidentiary support. Even were that not the case, the

  Court finds that Centennial’s argument regarding Murrin’s “roadrunner” account is

  too speculative to support a finding that Murrin acted in bad faith to deprive

  Centennial of relevant ESI.

          In sum, as discussed above, Centennial has presented evidence demonstrating,

  at most, Murrin and Davey’s negligence (perhaps gross negligence) with respect to

  their devices. And, while it appears that Murrin and Davey should have possibly

  taken additional steps to preserve their ESI, a negligent or even grossly negligent

  failure to do so does not warrant a finding of an intent to deprive.17                 See, e.g., Living

  Color, 2016 WL 1105297, at *6 n.6 (S.D. Fla. Mar. 22, 2016) (declining to impose Rule

  37(e)(2) sanctions because there was insufficient evidence that the defendant

  intentionally deleted text messages in order to deprive the plaintiff of their use in the

  lawsuit); Socas v. Nw. Mut. Life Ins. Co., 2010 WL 3894142, at *8 (S.D. Fla. Sept. 30,



  17
     For this reason, to the extent Centennial asks the Court to rely on its inherent authority to sanction
  Defendants for reasons other than spoliation, its request is denied. Purchasing Power, LLC v. Bluestem
  Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017) (“The key to unlocking a court’s inherent power [to
  sanction] is a finding of bad faith.”); see also Fed. R. Civ. P. 37(e), advisory committee notes to 2015
  amendment (stating Rule 37(e) “forecloses reliance on inherent authority” in the spoliation context).


                                                     30
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 31 of 39 PageID 36858




  2010) (denying motion to dismiss and for adverse inference jury instruction when

  plaintiff doctor negligently failed to suspend her ordinary policy of purging inactive

  patient files after learning the information in those files was relevant to her disability

  claim); Preferred Care Partners Hldg. Corp. v. Humana, Inc., 2009 WL 982460, at *7–8

  (S.D. Fla. Apr. 9, 2009) (declining to order adverse inference even though party’s

  performance in fulfilling its discovery obligations was “clearly egregious” and even

  though its discovery failings “resulted from the grossly negligent oversights of

  counsel”). As such, Centennial’s request for a default judgment against Murrin and

  Davey under Rule 37(e)(2) is not justified as well.

        Centennial’s motion for sanctions against ServisFirst, which Centennial

  includes with its motion against Murrin and Davey, also fails for the reasons stated

  above. In addition, the Court notes that Centennial’s request for sanctions against

  ServisFirst appears to hinge on a theory that ServisFirst controlled Murrin and Davey’s

  litigation strategy as a result of its indemnification agreement with those Defendants.

  (Doc. 711 at 1). The existence of the indemnification agreement, however, does not

  establish that ServisFirst directed Murrin and Davey to take any improper action with

  respect to discovery. Centennial wholly fails to show that ServisFirst’s responsibility

  sweeps so broadly that the Court should sanction ServisFirst for conduct by Murrin

  and Davey in executing their discovery obligations.

        Centennial also appears to claim that ServisFirst failed to provide Murrin and

  Davey with a proper litigation hold. While there is some dispute among the parties

                                             31
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 32 of 39 PageID 36859




  about this matter, ServisFirst submitted evidence showing that on January 19, 2016—

  several days after Centennial filed suit—it placed a litigation hold on the e-mail

  accounts for Murrin and Davey and issued a litigation hold notice to them as well.

  (Doc. 727 at 1–2). The Court does not opine as to whether these steps are adequate

  in all instances, but finds that, on the facts presented by Centennial, ServisFirst did not

  engage in conduct warranting the severe sanctions of a default judgment or blanket

  award of attorneys’ fees.

                                              C.

        The final matter before the Court is Denny’s motion to file his amended affidavit

  under seal, or, alternatively, for leave to file the affidavit in the public record with

  redacted personal information. (Doc. 712). Denny asserts in his motion that the

  purposes of his affidavit are, inter alia, “to inform the Court of devices [associated with

  Murrin and Davey] that have not been examined;” to set forth his “concerns regarding

  recent activity with [Murrin and Davey’s] iCloud accounts that make it impossible for

  [him] to review all of the data” required by the Court; and “to correct misinformation

  and defamatory statements published about Denny by the Defendants” in their filings.

  Id. at 4, 6. Denny further asserts that it is necessary for him to bring these matters to

  the Court’s attention for, among other reasons, to address “possible fraud on the

  Court” purportedly committed by Murrin and Davey. Id. at 4. He also avers that,

  in the absence of such relief, he “is unaware of how he can fulfill his duties to the

  Court, as well as his duties pursuant to Federal Rule of Civil Procedure 706, which

                                              32
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 33 of 39 PageID 36860




  provides that a court-appointed expert ‘must advise the parties[, including Centennial,]

  of any findings the expert makes.’” Id. at 9 (quoting Fed. R. Evid. 706(b)(1)).

          In Centennial’s “limited” response, it argues that the Court should grant

  Denny’s motion and allow it to see his affidavit given that (1) Murrin and Davey may

  be engaging in acts constituting fraud on the court; (2) Murrin and Davey have also

  allegedly frustrated and obstructed Denny’s ability to fully carry out his duties as the

  Court-appointed expert; and (3) no other mechanism exists to ensure that Murrin and

  Davey have produced all discoverable evidence to Centennial. (Doc. 721 at 3, 7, 9).

          Notwithstanding these concerns, Centennial highlights in its response that it

  informed Murrin and Davey during the Rule 3.01(g) conferral process that it would be

  amenable to resolving the matter by allowing only Denny, Murrin, Davey, and the

  Court to have access to Denny’s affidavit. Id. at 5. In particular, it advised Murrin

  and Davey:

          We propose that Denny’s affidavit being filed under seal and ex parte –
          meaning Denny, Murrin, Davey, and the Court will be the only ones to
          know its content. We are willing to defer to the Court’s judgment regarding
          what parts of the affidavit, if any, Centennial will be allowed to see. While we
          have some measure of discomfort with this proposal, we think it fully addresses the
          concerns that you have raised.

  Id. (emphasis added). Centennial took this position, it appears, because it believed

  the “Court’s review of the Denny Affidavit [wa]s essential” in light of the allegations

  that Murrin and Davey “ha[d] perpetrated a continuing fraud upon th[e] Court.” Id.

  at 3.

                                                  33
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 34 of 39 PageID 36861




        Murrin and Davey’s opposition to Denny’s motion is grounded on a number of

  arguments, including that (1) Denny’s affidavit contains information prohibited from

  disclosure by the ESI Protocol Order; (2) Denny played the role of “investigator”

  and/or “fact finder” in compiling the affidavit in contravention of the ESI Protocol

  Order; and (3) Denny provides no valid basis for filing the affidavit under seal or

  otherwise. (Doc. 720).

        After a thorough review of the matter, the Court grants Denny’s motion solely

  to the extent that Denny seeks to file his affidavit under seal such that it is accessible

  to the Court only. The Court denies Denny’s motion in other respects. Several

  considerations inform the Court’s decision.

        To begin, as Murrin and Davey argue and Denny tacitly acknowledges, a

  substantial portion, if not more, of Denny’s affidavit relates to information and

  evidence which the ESI Protocol Order expressly forbids him from preserving and

  divulging. (Doc. 712 at 4; Doc. 720 at 9). In particular, as noted above, the ESI

  Protocol Order states in, pertinent part, that Denny “is not to maintain a copy of any

  data or documents recovered from [Murrin and Davey] and is not to disclose any of

  his findings to Centennial or any other third-party.” (Doc. 192 at 4). This language

  is clear and unambiguous and admits of no exceptions. If the parties—all of whom

  are very ably represented—had wished to allow Denny to engage in fact finding and

  to subsequently report his findings to the Court, Centennial, or anyone else, it was



                                             34
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 35 of 39 PageID 36862




  incumbent upon them to include such explicit verbiage in the agreed-upon Order

  entered by the Court.

         Nor can it be fairly argued that the restrictions cabining Denny’s role as a

  neutral forensic expert were a mere afterthought. Denny has served as Centennial’s

  expert for most, if not all, of this litigation. As such, it was understandable that

  Murrin and Davey would require the above limitations to be part of their stipulated

  Order before agreeing to permit Denny to have the type of wide-ranging access to their

  electronic devices that the Order contemplates.18

         The Court also does not accept the suggestion that, at the time the parties

  negotiated the ESI Protocol Order, they could not reasonably have foreseen the

  situation in which they now find themselves. It is hardly unheard of for litigants

  participating in the discovery process, particularly where ESI is involved, to complain

  that the opposing side is not being fully transparent or acting in good faith.

         The Court is similarly not persuaded by Denny and Centennial’s apparent

  contention that Federal Rule Evidence 706(b) authorizes Denny to divulge his findings

  to Centennial despite the clear language in the ESI Protocol Order to the contrary.

  Notably, neither Denny nor Centennial cite any case authority analogous to this




  18
     Because the matter is not before it, the Court makes no finding as to whether Denny has exceeded
  his role as a neutral forensic expert and whether he should continue to serve in that capacity. The
  Court notes only at this juncture that it has serious reservations as to whether Denny should remain
  in that role for, among other reasons, the fact that Murrin and Davey are only allowed to communicate
  with Denny through his attorney. (Doc. 720 at 7).
                                                   35
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 36 of 39 PageID 36863




  situation to support their argument. Irrespective of this deficiency, such an exception

  to the ESI Protocol’s restrictions on Denny would effectively nullify those limitations.

  And, again, if the parties had intended such an expansive exception to apply, they

  should have expressly stated as much in the stipulated ESI Protocol Order.

        Centennial’s assertion that it will be prejudiced if it is denied access to the

  Denny affidavit is unavailing. It is apparent to the Court after an in-depth analysis of

  the matter that the vast majority, if not the entirety, of Denny’s attestations in the

  affidavit touch on discovery issues that the parties have already litigated in the public

  record and/or involve conduct of the ilk that can fairly be expected to have come to

  light during the adversarial process. See, e.g., Council v. Am. Fed’n of Gov’t Emps. Union,

  559 F. App’x 870, 873 (11th Cir. 2014) (per curiam) (noting that the evils like

  “[p]erjury and fabricated evidence” can fairly be “expect[ed] to be exposed by the

  normal adversary process”) (quoting Travelers Indem. Co. v. Gore, 761 F.2d 1549, 1552

  (11th Cir.1985) (per curiam)). Furthermore, the Court cannot help but note that the

  affidavit contains a number of instances in which it appears the alleged misdeeds

  Denny accuses Murrin and Davey of committing is based on Denny’s speculation

  and/or Denny acting more as an advocate than as a neutral expert.

        Notwithstanding the above, the Court shares Centennial’s concerns regarding

  Denny’s claims that Murrin and Davey engaged in “possible fraud on the Court.”

  (Doc. 712 at 4). The Eleventh Circuit has defined fraud on the court to be “‘that

  species of fraud which does or attempts to, defile the court itself, or is a fraud

                                              36
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 37 of 39 PageID 36864




  perpetrated by officers of the court so that the judicial machinery cannot perform in

  the usual manner its impartial task of adjudging cases that are presented for

  adjudication.’” Brown v. S.E.C., 644 F. App’x 957, 959 (11th Cir. 2016) (per curiam)

  (quoting Travelers, 761 F.2d at 1551). As a number of courts have pointed out,

  however, fraud on the court is different than “fraud inter parties,” Brown, 644 F. App’x

  at 959, or the “simple nondisclosure of facts or withholding of discovery,” DeBose v.

  Univ. of S. Fla. Bd. of Trs., 2020 WL 3440651, at *2 (M.D. Fla. June 23, 2020) (citation

  omitted), aff’d, ___ F. App’x ___, 2021 WL 212272 (11th Cir. Jan. 21, 2021) (per

  curiam); see also Bryant v. Troutman, 2006 WL 1640484, at *1 (M.D. Fla. June 8, 2006)

  (holding that parties’ averments that their adversary lied under oath, gave misleading

  answers, thwarted their discovery efforts, and concealed certain pertinent evidence did

  not rise to the level of fraud on the court); BDT Invs., Inc. v. Lisa, S.A., 2019 WL

  7344829, at *9 (S.D. Fla. Oct. 25, 2019) (“The mere nondisclosure of allegedly

  pertinent facts also does not ordinarily rise to the level of fraud on the court.”).

         As these cases indicate, claims of fraud on the court are of a wholly different

  magnitude, necessitate further inquiry by the Court, and can fairly be considered to

  fall outside the ambit of the type of limitations imposed upon Denny by the ESI

  Protocol Order.     Accordingly, consistent with the above approach advocated by

  Centennial in its discussions with Murrin and Davey during the Rule 3.01(g) conferral

  process, the Court has engaged in a detailed and fulsome review of both Denny’s

  affidavit and the parties’ prior discovery filings to ascertain if the “possible” frauds on

                                              37
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 38 of 39 PageID 36865




  the Court which Denny cites in his motion actually qualify as “the more egregious

  forms of subversion of the legal” system referred to by the courts in Brown and DeBose.

  Based on its review, the Court finds that Denny’s affidavit does not support a claim

  that Murrin and Davey have perpetrated a fraud on the court.

                                                III.

         In light of the above, it is hereby ORDERED:

         1.     Centennial Bank’s Motion for Order to Show Cause why Davey Should not be

  Found in Contempt of Court for Failure to Comply with the Court’s ESI Orders (Doc. 697) is

  denied.

         2.     Gwynn Davey and Patrick Murrin’s Motion for Clarification Regarding the

  Court’s Order on Centennial’s Motion to Compel Discovery from Murrin and Davey [as well as]

  for Sanctions (Doc. 699) is granted in part and denied in part. Within twenty-one (21)

  days of the date of this Order, Murrin and Davey shall provide supplemental

  production in accordance with section II.A. above.

         3.     Centennial Bank’s Motion for Sanctions against ServisFirst, Davey, and Murrin

  (Doc. 711) is denied.

         4.     Dwayne Denny’s Amended Motion to Allow Filing of Affidavit and Supporting

  Exhibits Under Seal, or, in the Alternative, for Leave to File with Redacted Personal Information

  (Doc. 712) is granted in part and denied in part. Within three (3) business days of the

  date of this Order, Denny shall file his affidavit ex parte and under seal such that only



                                                 38
Case 8:16-cv-00088-CEH-CPT Document 751 Filed 02/20/21 Page 39 of 39 PageID 36866




  the Court, and not the parties, has access to it.

        DONE and ORDERED in Tampa, Florida, this 20th day of February 2021.




  Copies to:
  Counsel of record




                                              39
